Citation Nr: 1216257	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active duty for training in the Army National Guard from January 1991 to February 1991.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 RO rating decision that increased the rating for the Veteran's service-connected cervical radiculopathy at C6-C7 from 10 percent to 20 percent, effective September 26, 2003.  By this decision, the RO also granted service connection for left arm numbness and assigned a separate 10 percent rating, effective February 20, 2003.  

A January 2004 RO rating decision, in pertinent part, denied a claim for a TDIU rating.  A July 2004 RO decision also denied a claim for a TDIU rating.  

In August 2007, the Board remanded the issue of entitlement to an increase in a 20 percent rating for cervical radiculopathy at C6-C7, for further development.  The Board also remanded the issue of entitlement to a TDIU rating, for the issuance of a statement of the case.  A statement of the case was issued in July 2007.  The record does not specifically reflect that a timely substantive appeal was submitted as to the issue of entitlement to a TDIU rating.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

In August 2007, the Board remanded the issue of entitlement to an increase in a 20 percent rating for cervical radiculopathy at C6-C7, for further development.  

In a September 2008 decision, the Board denied the Veteran's claim for entitlement to an increase in a 20 percent rating for cervical radiculopathy at C6-C7, and granted an increased 20 percent rating, but no more, for the Veteran's service-connected left arm numbness.  

An April 2009 RO decision denied a claim for entitlement to a TDIU rating.  

The Veteran then appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Memorandum Decision, the Court, in pertinent part, affirmed the Board decision insofar as it denied an increase in a 20 percent rating for cervical radiculopathy at C6-C7 and granted a 20 percent rating, but no more, for left arm numbness.  The Court remanded the issue of entitlement to a TDIU rating to the Board on the basis that the issue was raised to the Board, but had not been adjudicated.  The Court specifically found that because the record contained evidence that the Veteran could not work as a result of his service-connected disabilities, the Board was required to consider whether he was entitled to a TDIU rating under 38 C.F.R. § 4.16 (a) or (b) (2011).  

In April 2011, the Board remanded the issue of entitlement to a TDIU rating for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for cervical radiculopathy at C6-C7 (rated 20 percent); left arm numbness (rated 20 percent); and for a left shoulder disability (rated 20 percent).  The combined disability rating is 50 percent.  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) (2011) are not met.  

The case was previously remanded by the Board in April 2011, partly to obtain an opinion from a VA examiner as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  The examiner was requested to reconcile any opinion with a statement from the Veteran's physician received in August 2008.  The Board indicated that if the examiner opined that the Veteran's service-connected disabilities did not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background  

Pursuant to the April 2011 Board remand, the Veteran was afforded a VA general medical examination in July 2011.  The assessment was left shoulder muscle strain; cervical spinal stenosis with radiculopathy; and nonservice-connected diverticulitis, insomnia, hyperlipidemia, and depression.  The examiner commented that after a thorough review of the Veteran's history and his claims file, including his treating physician's note dated in August 2008, and his VA medical records; as well as a thorough examination, it was his opinion that he had severe restrictions on his employability as far as physical labor was concerned.  The examiner opined the Veteran was unable to perform any physical labor because of his limitations with any bending, lifting, or twisting.  The examiner stated that the Veteran also had severe restrictions for sedentary labor.  The examiner indicated that the Veteran could sit for approximately thirty minutes at a time and that he was limited with regard to moving his hands, answering the phone, or lifting papers for five or ten minutes.  The examiner stated that such limitations would have to be accommodated as to the Veteran's ability to do sedentary work.  

An April 2011 VA behavior health outpatient progress note indicates that the Veteran had just returned from Myrtle Beach and that he reported that he had golfed a lot and was starting to feel very sore.  The diagnoses referred to nonservice-connected disabilities.  The Board further notes that a July 2011 VA behavioral health outpatient progress notes reflects that the Veteran reported that he did a lot of fishing and that it would cause him a lot of pain afterwards.  

The Board observes that even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the RO did not submit the Veteran's claim for entitlement to a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.  

The Board observes that although the Veteran was afforded a VA general medical examination in July 2011 (noted above), the VA examiner did not specifically address the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, as requested pursuant to the September 2008 Board remand.  Therefore, in light of the evidence of record, to include the recent VA treatment reports discussed above, Board finds that the Veteran should be afforded another VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation, as well as suggestions from the examiner as to type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2011).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, send the Veteran's claims folder to the examiner who conducted the July 2011 VA general medical examination, or if the examiner is no longer available, a suitable replacement, to request that he prepare an addendum to his report describing the impairment from each of the service-connected disabilities and opine as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

In doing so, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All findings and conclusions must be set forth in a legible report.

2.  Thereafter, if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer his TDIU rating claim to Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  

3.  Then readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

